Exhibit 10.18

CYPRESS SEMICONDUCTOR CORPORATION

2006 KEY EMPLOYEE BONUS PLAN (KEBP) SUMMARY

Article 1—Plan Objective

1.1 The objective of the Key Employee Bonus Plan (KEBP) is to provide incentives
to key Cypress employees based on the Company’s quarterly earnings per share
(EPS) performance, the Corporate plan and individual milestone performance
(CSFs).

Article 2—Eligibility for Plan Participation

2.1 Initial eligibility for the KEBP is based on pay grade, and is subject to
approval by the President/CEO. Any exception to eligibility based on pay grade
criteria must be reviewed and approved by the CEO.

Article 3—Bonus Plans and Calculations

3.1 Each plan participant is given an incentive level target which ranges from
20%-80% of the individual’s base salary. Bonuses may be earned for quarterly
performance as well as annual performance.

 

3.2 The participant’s actual bonus will be based on the individual’s quarterly
individual milestone performance, annual individual milestone performance as
well as the Company’s quarterly EPS performance, as measured against the
Company’s EPS Plan for each quarter. Specifically, the individual’s base pay
will be multiplied by their incentive level divided by the number of bonus
periods multiplied by the Company EPS factor times the individual’s milestone
achievement factor.

 

3.3 There will be no payout in any period where the Actual EPS is less than or
equal to zero.

 

3.4 Bonus payouts cannot exceed 200% of the employee’s designated incentive
target in any one year.

Article 4—Milestone Achievement

4.1 Milestone setting and the determination of achievement remains subject to
the approval of the individual’s manager.

 

4.2 Milestone achievement by the CEO and executive staff for each organization
within the Company will affect the % milestone achievement calculation used to
determine individual KEBP payments.

Article 5—Eligibility for Payment

5.1 To be eligible for any portion of the bonus payment, the participant must be
employed by the company on the first day of any quarter in which a bonus is
earned and on the scheduled payment date. A participant who terminates
employment prior to the payment date will forfeit the bonus.